Title: To James Madison from William Harris Crawford, 27 April 1816
From: Crawford, William Harris
To: Madison, James


                    
                        
                            Sir,
                            Department of War, April 27. 1816.
                        
                        I have the honor to propose for your approbation the following appointments in the Staff for the Southern division of the Army of the United States:
                        
                            W. H. C.
                        
                    
                    
                    
                        
                            
                                Robert Butler, Adjutant General.
                            
                            
                                Charles J. Nourse
                                }
                                Assistant Adjutant Generals.
                            
                            
                                Clinton Wright
                                
                            
                            
                                Arthur P. Hayne, Inspector General.
                            
                            
                                Henry Lee, jr.
                                }
                                Assistant Inspector Generals.
                            
                            
                                John M. Davis
                                
                            
                            
                                George Gibson, Qr. M. General.
                            
                            
                                Benjamin Gardner
                                }
                                Assistant Deputy Qr. M. Generals.
                            
                            
                                Mark Harden
                                
                            
                            
                                W. O. Winston
                                }
                                Judge Advocates.
                            
                            
                                Thomas Hanson
                                
                            
                            
                                William L. McCalla — chaplain.
                            
                            
                                George Woodruff —
                                
                                Paymaster to the First Battalion of the Corps of Artillery.
                            
                            
                                Leroy Opie
                                
                                Paymaster to the 2d. do.
                            
                            
                                Thomas Montgomery
                                
                                Paymaster to the 3d. do.
                            
                            
                                Archibald Sneed
                                
                                Paymaster to the 4th. do.
                            
                            
                                James Kearney
                                }
                                Topographical Engineers.
                            
                            
                                John J. Abert
                                
                            
                            
                                E. H. Bell — Hospital Surgeon.
                            
                            
                                Thomas J. C. Monroe — Post Surgeon.
                            
                            
                                Hanson Catlett
                                
                                ditto.
                            
                            
                                J. Wilson
                                
                                Topographical Engineer.
                            
                        
                    
                